DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-6, 9-11 and 13-14 are pending
Claims 5-6 and 9 have been amended
Claims 1-4, 7-8 and 12 have been canceled
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-5-21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 2018/0265048 (US’048) in view of Harris et al. US2008/0210881 (US’881).

Regarding claim 5, US’048 teaches a system includes a LIDAR sensor base, a sensor cover having a window that is rotatably mounted to the base. The system includes a contacting cleaner and a contactless cleaner. The system further includes a processor that is programmed to actuate, first, the contactless cleaner and, then, upon determining that opacity of the window exceeds a predetermined threshold after actuation of the contactless cleaner, the contacting cleaner (abstract, para. 1). US’048 further teaches the LIDAR sensor 130 may include a sensor 130 base 220, a sensor 130 cover 210 including a window 215, a contacting cleaner, e.g. a wiper 235, brush, a cleaner to clean the window cover). The processor is further programmed to then actuate the contacting cleaner upon determining that opacity of the window 215 exceeds a predetermined threshold, e.g., an opacity threshold of 20%, after actuation of the contactless cleaner (para. 40). As shown in FIGS. 2A-2C, a rotational LIDAR sensor 130 may include a rotational actuator 225, e.g., an electric motor, to move, e.g., rotate, the excitation source 230 relative to the base 220. The rotational actuator 225 may rotate the excitation source 230 about an axis A1 perpendicular to the base 220 top 296, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130. In one example, the excitation source 230, the cover 210, and the window 215 may rotate about the axis A1 (a rotator to rotate the window cover) (para. 38). The wiper 235 me be mechanically coupled to an electromechanical actuator 285 that is mounted to the cleaning arm 250. The contacting cleaner, e.g., the wiper 235, may have a contactless position (see FIGS. 2A-2B) and a window contacting position (see FIG. 2C). The wiper 235 physically touches the window 215 and/or the cover 210 in the window contacting position (para. 53) (rotate the window cover to a cleaning region, and 7control the cleaner to remove the contaminant).The computer 110 may be programmed to determine the opacity of the window 215 based on radiation received via the LIDAR sensor 130 electro-magnetic receiver. For example, the computer 110 may determine that the window 215 is blocked, e.g., when the window 215 opacity exceeds a predetermined threshold, e.g., 30%. In another example, the computer 110 a contaminant detector to detect contaminant adhering to a window cover of the lidar 3sensor, a controller to control the rotator to rotate the window cover to a cleaning region, and to 7control the cleaner to remove the contaminant, when the contaminant is detected by the 8contaminant detector). Therefore, US’048 teaches a lidar sensor, comprising: a contaminant detector to detect contaminant adhering to a window cover of the lidar 3sensor; a rotator to rotate the window cover; a cleaner to clean the window cover; 6a controller to control the rotator to rotate the window cover to a cleaning region, and to 7control the cleaner to remove the contaminant, when the contaminant is detected by the 8contaminant detector.  

US’048 does not teach detecting contaminants by determining whether an echo siqnal is received from lidar sensor.

US’881 teaches laser measurement devices, such as scanned laser radar (lidar) devices for anemometry and the like (para. 1). US’881 further teaches as shown in FIG. 7, the transparent window 70 may comprise a region of dirt 72 on part of the path 74 along which the laser beam is scanned. The dirt may arise from a variety of sources; for example, it may comprise bird droppings (i.e. bird faeces), wet leaves etc. The presence of such a region of dirt 72 will alter the amount of light transmitted through the window 70 and hence reduce the power of the return signal received by the detector of the lidar echo siqnal received from lidar sensor). In other words, variations in the average signal power as a function of azimuth indicates an impaired level of transmission through the window 70 and the average signal power will thus differ between sectors (para. 68). FIG. 8 illustrates the average signal power for measurements acquired within each of the sectors A-H shown in FIG. 7 against the previous (clean window) average signal power for all sectors (dashed line 80). To ensure transient variations in return intensity (e.g. clouds or fog moving across the field of view) do not trigger a wash/wipe operation the average signal powers shown in FIG. 8 are derived from a plurality of scans. For example, a five minute running average could be acquired. The wind speed data values arising from any Doppler spectra that are severely affect by RIN (relative intensity noise) or by high pass filtering are omitted from such a running average calculation (para. 69). From FIG. 8, it can be seen that the average signal power for sectors C and D is significantly lower than the average signal power for the other six sectors (i.e. A, B and E-H). This reduction in signal power is indicative of the presence of dirt on the window of the device. A number of data processing methods can be used to determine when there is a sufficient reduction in the average signal power to merit a wash/wipe operation (para. 70). Therefore, US’881 teaches that contamination on the window of a lidar system will alter the light transmitted through the window, preventing a portion of the return/echo signal from reaching the detector and that this drop in return/echo signal intensity can be used as an indication that cleaning is required. In other words, the reduction of the power of the return signal is the result of some of the return signals not being received and the loss of the echo/return signal causes the drop in intensity and resulting determination of contamination. A LIDAR operates by sending out signals and Determining whether an echo signal is received from the lidar system is therefore part of determining the intensity of the echo signal.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lidar sensor of US’048 to include detecting contaminants detecting contaminants by determining whether an echo siqnal is received from lidar sensor because US’881 teaches that contamination on the window of a lidar system will alter the light transmitted through the window, preventing a portion of the return/echo signal from reaching the detector and that this drop in return/echo signal intensity can be used as an indication that cleaning is required and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US’048  in view of US’881 and Bingle et al. US2011/0249120 (US’120).

Regarding claim 6, US’048 teaches a system includes a LIDAR sensor base, a sensor cover having a window that is rotatably mounted to the base. The system includes a contacting cleaner and a contactless cleaner. The system further includes a processor that is programmed to actuate, first, the contactless cleaner and, then, upon determining that opacity of the window exceeds a predetermined threshold after actuation of the contactless cleaner, the contacting cleaner (abstract, para. 1). US’048 further teaches the LIDAR sensor 130 may include a sensor 130 base 220, a sensor 130 cover 210 including a window 215, a contacting cleaner, e.g. a wiper 235, brush, sponge, etc., and a contactless cleaner, e.g., an air nozzle 240, a fluid spray nozzle 245, etc. The cover 210 may be rotatably mounted to the base 220. The system further includes a computer 110 that is programmed to actuate the contactless cleaner (a cleaner to clean the window cover). The processor is further programmed to then actuate the contacting cleaner upon determining that opacity of the window 215 exceeds a predetermined threshold, e.g., an opacity threshold of 20%, after actuation of the contactless cleaner (para. 40). As shown in FIGS. 2A-2C, a rotational LIDAR sensor 130 may include a rotational actuator 225, e.g., an electric motor, to move, e.g., rotate, the excitation source 230 relative to the base 220. The rotational actuator 225 may rotate the excitation source 230 about an axis A1 perpendicular to the base 220 top 296, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130. In one example, the excitation source 230, the cover 210, and the window 215 may rotate about the axis A1 (a rotator to rotate the window cover) (para. 38). The wiper 235 me be mechanically coupled to an electromechanical actuator 285 that is mounted to the cleaning arm 250. The contacting cleaner, e.g., the wiper 235, rotate the window cover to a cleaning region, and 7control the cleaner to remove the contaminant).The computer 110 may be programmed to determine the opacity of the window 215 based on radiation received via the LIDAR sensor 130 electro-magnetic receiver. For example, the computer 110 may determine that the window 215 is blocked, e.g., when the window 215 opacity exceeds a predetermined threshold, e.g., 30%. In another example, the computer 110 may be programmed to determine that the window 215 is blocked upon determining that the window 215 opacity has been greater than the predetermined threshold for at least a predetermine minimum time duration, e.g., 5 seconds (para. 41) FIGS. 3A-3B are a flowchart of an example process 300 for operating a sensor 130 (para. 58-74) (a contaminant detector to detect contaminant adhering to a window cover of the lidar 3sensor, a controller to control the rotator to rotate the window cover to a cleaning region, and to 7control the cleaner to remove the contaminant, when the contaminant is detected by the 8contaminant detector). Therefore, US’048 teaches a lidar sensor, comprising: a contaminant detector to detect contaminant adhering to a window cover of the lidar 3sensor; a rotator to rotate the window cover; a cleaner to clean the window cover; 6a controller to control the rotator to rotate the window cover to a cleaning region, and to 7control the cleaner to remove the contaminant, when the contaminant is detected by the 8contaminant detector.  US’048 further teaches a contacting cleaner, e.g. a wiper 235, brush, sponge, etc., and a contactless cleaner, e.g., an air nozzle 240, a fluid spray nozzle 245, etc (para. 40). The wiper 235 may be moveably mounted to the cleaning wherein the cleaner comprises each of a liquid sprayer to spray a wash solution onto the window cover, an air sprayer to spray air onto the window cover, and a wiper driver to drive a wiper to remove moisture from the window cover.

US’048 does not teach detecting contaminants by determining whether an echo siqnal is received from lidar sensor and a heating dryer to dry the window cover by heating the window cover.

US’881 teaches laser measurement devices, such as scanned laser radar (lidar) devices for anemometry and the like (para. 1). US’881 further teaches as shown in FIG. 7, the transparent window 70 may comprise a region of dirt 72 on part of the path 74 along which the laser beam is scanned. The dirt may arise from a variety of sources; for example, it may comprise bird droppings (i.e. bird faeces), wet leaves etc. The presence of such a region of dirt 72 will alter the amount of light transmitted through the window 70 and hence reduce the power of the return signal received by the detector of the lidar (echo siqnal received from lidar sensor). In other words, variations in the average signal power as a function of azimuth indicates an impaired level of transmission through the window 70 and the average signal power will thus differ between sectors (para. 68). FIG. 8 illustrates the average signal power for measurements acquired within each of the sectors A-H shown in FIG. 7 against the previous (clean window) average signal power for all sectors (dashed line 80). To ensure transient variations in return intensity Determining whether an echo signal is received from the lidar system is therefore part of determining the intensity of the echo signal.

US’048 does not teach a heating dryer to dry the window cover by heating the window cover.

US’120 teaches a camera module for a vision system of a vehicle includes a housing having a base portion and a lens portion and a circuit element (abstract). US’120 further teaches according to an aspect of the present invention, a camera module for a vehicle includes a housing and a transparent cover at a portion of the housing. The transparent cover provides a transparent wall of the housing for the lens and sensor or camera to receive an image therethrough. The cover may be heated to defrost or defog the cover in cold weather conditions or the like. The cover includes a surface (such as an inner surface within the housing) which has a conductive coating, such as a coating of indium tin oxide (ITO), doped tin oxide or the like. The module includes a pair of heater terminals or elements which contact the coating, whereby heating of the cover or coating on the cover (such as the inner surface of the cover) is accomplished by generating a flow of electricity or electrons or current across the coating on the cover via the heater terminals or elements (para. 13). If condensation is detected on the window, a heater or heating mechanism may be activated to dry or evaporate the moisture from the window (para. 112). Therefore, US’120 teaches that a heating system, including heater terminals which contact and heat a coating on a cover window of a vehicle sensor can be used to remove frost/fog/condensation/moisture from a heating dryer to dry the window cover by heating the window cover that can be used to assist in cleaning of the sensor window cover of US’048.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified sensor of US’048 to include a heating dryer to dry the window cover by heating the window cover because US’120 teaches it can be combined with other camera window cleaning device to assist in cleaning of the sensor window cover to remove frost/fog/condensation/moisture from the cover to facilitate drying or evaporation of moisture from the cover and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 2018/0265048 (US’048) in view of Harris et al. US2008/0210881 (US’881).

Regarding claim 9, US’048 teaches a system includes a LIDAR sensor base, a sensor cover having a window that is rotatably mounted to the base. The system includes a contacting cleaner and a contactless cleaner. The system further includes a processor that is programmed to actuate, first, the contactless cleaner and, then, upon determining that opacity of the window exceeds a predetermined threshold after actuation of the contactless cleaner, the contacting cleaner (abstract, para. 1). US’048 further teaches the LIDAR sensor 130 may include a sensor 130 base 220, a sensor moving a part of the window cover that has contaminant to a cleaning region; and cleaning the window cover).The computer 110 may be programmed to determine the opacity of the window 215 based on radiation received via the LIDAR sensor 130 electro-magnetic receiver. For example, the computer 110 may determine that the window 215 is blocked, e.g., when the window 215 opacity exceeds a predetermined threshold, e.g., 30%. In another example, detecting contaminant adhering to a window cover of the lidar sensor). Therefore, US’048 teaches a method for cleaning a lidar sensor, comprising: detecting contaminant adhering to a window cover of the lidar sensor; moving a part of the window cover that has contaminant to a cleaning region; and cleaning the window cover.  

US’048 does not teach detecting contaminants by determining that an echo siqnal is received from lidar sensor.

US’881 teaches laser measurement devices, such as scanned laser radar (lidar) devices for anemometry and the like (para. 1). US’881 further teaches as shown in FIG. 7, the transparent window 70 may comprise a region of dirt 72 on part of the path 74 along which the laser beam is scanned. The dirt may arise from a variety of sources; for example, it may comprise bird droppings (i.e. bird faeces), wet leaves etc. The presence of such a region of dirt 72 will alter the amount of light transmitted through the window 70 and hence reduce the power of the return signal received by the detector of the lidar (echo siqnal received from lidar sensor). In other words, variations in the average signal power as a function of azimuth indicates an impaired level of transmission through the window 70 and the average signal power will thus differ between sectors (para. 68). FIG. 8 illustrates the average signal power for measurements acquired within each of Determining that an echo signal is received from the lidar system is therefore part of determining the intensity of the echo signal.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’048 to include detecting contaminants detecting contaminants by determining that an echo siqnal is received from lidar sensor because US’881 teaches that contamination on the window of a lidar system will alter the light transmitted through the window, preventing a portion of the return/echo signal from reaching the detector and that this drop in return/echo signal intensity can be used as an indication that cleaning is required and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 10, the modified method of US’048 teaches the method for cleaning a window cover of a lidar sensor of claim 9. US’048 further teaches the processor may be further programmed to deactivate a sensor excitation source upon actuation of the contacting cleaner (para. 18). Therefore, US’048 further teaches wherein when the contaminant is detected by a contaminant detector, and a controller controls the motion of the window cover, regardless of whether the lidar sensor is operated.

Regarding claim 11, the modified method of US’048 teaches the method for cleaning a window cover of a lidar sensor of claim 10. US’048 further teaches FIGS. 2A-2C show example LIDAR sensor 130 including a base 220, an excitation source 230, and a cover 210 (a rotating plate) having a window 215 (window cover) (para. 37). As shown in FIGS. 2A-2C, a rotational LIDAR sensor 130 may include a rotational actuator 225, e.g., an electric motor (rotating motor), to move, e.g., rotate, the excitation source 230 relative to the base 220 (para. 38). The computer 110 actuates the sensor 130 rotational actuator 225 to rotate the excitation source 230 and/or cover 210 about the axis A1 (rotating motor to rotate the rotating plate according to a control signal of the controller) (para. 60) Therefore, US’048 further teaches wherein the part of the window cover is moved by a rotator comprising: a rotating plate rotatably supporting the window cover; and a rotating motor to rotate the rotating plate according to a control signal of the controller.

Regarding claim 14, the modified method of US’048 teaches the method for cleaning a window cover of a lidar sensor of claim 10. US’048 further teaches that the computer can determine the position of the window relative to the cleaning and can move it to be exposed to the contacting cleaner if cleaning is needed (para. 53-70), which reads on when the contaminant is detected by the contaminant detector, the controller controls the rotator to rotate the window cover by a preset angle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US’048  in view of US’881 as applied to claim 9 above, and further in view of Bingle et al. US2011/0249120 (US’120).

Regarding claim 13, the modified method of US’048 teaches the method for cleaning a window cover of a lidar sensor of claim 9. US’048 further teaches a contacting cleaner, e.g. a wiper 235, brush, sponge, etc., and a contactless cleaner, e.g., an air nozzle 240, a fluid spray nozzle 245, etc (para. 40). The wiper 235 may be moveably mounted to the cleaning arm 250. For example, the wiper 235 me be mechanically coupled to an electromechanical actuator 285 that is mounted to the cleaning arm 250 (para. 53). Therefore, US’048 further teaches wherein the cleaner comprises each of a liquid sprayer to spray a wash solution onto the window cover, an air sprayer to spray air onto the window cover, and a wiper driver to drive a wiper to remove moisture from the window cover.

The modified method of US’048 does not teach a heating dryer to dry the window cover by heating the window cover.

US’120 teaches a camera module for a vision system of a vehicle includes a housing having a base portion and a lens portion and a circuit element (abstract). US’120 further teaches according to an aspect of the present invention, a camera module for a vehicle includes a housing and a transparent cover at a portion of the housing. The transparent cover provides a transparent wall of the housing for the lens and sensor or camera to receive an image therethrough. The cover may be heated to defrost or defog the cover in cold weather conditions or the like. The cover includes a surface (such as an inner surface within the housing) which has a conductive coating, such as a coating of indium tin oxide (ITO), doped tin oxide or the like. The module dry or evaporate the moisture from the window (para. 112). Therefore, US’120 teaches that a heating system, including heater terminals which contact and heat a coating on a cover window of a vehicle sensor can be used to remove frost/fog/condensation/moisture from the cover to facilitate drying or evaporation of moisture from the cover. As a result, US’120 teaches a heating dryer to dry the window cover by heating the window cover that can be used to assist in cleaning of the sensor window cover of US’048.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’048 to include a heating dryer to dry the window cover by heating the window cover because US’120 teaches it can be combined with other camera window cleaning device to assist in cleaning of the sensor window cover to remove frost/fog/condensation/moisture from the cover to facilitate drying or evaporation of moisture from the cover and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Response to Amendment

	Applicant’s amendments to claims 6 and 9 to include subject matter regarding additional limitations directed to the contaminant detector has changed the scope of 

Response to Arguments
Applicant's arguments filed 6-30-21 have been fully considered but they are not persuasive. 

	Applicants remarks with regard to claims 6 and 13 with regard to the teachings of Hattori have been considered but are not deemed persuasive. Hattori teaches a device which blows hot air onto the window cover. It would necessarily heat the window cover if it is used to prevent fluid from freezing on the window cover. The claim does not recite the specific configuration of the heating dryer, the only requirement of the claim is that a feature can heat the window cover and dry the window cover, and a heated air nozzle would perform both those functions. US’048 teaches that the sensor device includes an air nozzle and US’ 142 teaches that a heated air nozzle can be added to the sensor of US’048 to remove frozen cleaning fluid from the window as discussed in the non-final office action mailed 5-5-21.

Applicant’s remarks with regard to claims 5 and 9 and the teachings of Harris have been considered but are not deemed persuasive. The recited echo signal reads on a return Determining whether an echo signal is received from the lidar system is therefore part of determining the intensity of the echo signal. Claim 5 recites “determining whether an echo signal is received from the lidar sensor” this recitation only requires a determination of whether or not an echo signal is received. However the remarks state that the claim requires “use of an echo signal to determine if a distance of a signal received at a particular sector is longer than a distance of a signal received at another sector, as would be required when using an echo sign”. Determining a difference in distance of echo signal in different sectors is a different process than a determination of whether or not an echo signal is received and is not recited in the .

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan US 10,509,112 teaches a laser system for LIDAR and that terms " echo beams", "return signals", "return pulses" and the like may refer to light pulses received by the detector of the Lidar system and are used interchangeably (col. 4).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713